DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification (Content)
The disclosure is objected to because of the following informalities: 
In Fig 2 “Comparator” is labeled as 40 whereas all through out in ¶0052 of specification “Comparator” is referred as 50.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 5 “… adapted to classify data elements of the specific category on the second data element” [Page 2, Lines 1 – 2] is not necessarily clear as the “specific category” originally pertains to the “first data element”. The same Claim teaches “..pertaining to a specific category, the first data element..” [Page 1, Lines 26 – 27]. Thus “the specific category” [Page 2, Line 1] is precisely recited as a reference of “a specific category” [Page 1 Line 26] which is related to “first data element” [Page 1 Line 26 – 27]. Therefore, it’s unclear as to how the “specific category” relates to the “second data element” as it pertains to the “first data element”. In order to expedite prosecution, the examiner will interpret the limitation as best understood, as noted below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 7 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Baker WIPO Publication 2018/231708A2.
Regarding Clam 5: A method of protection against adversarial attacks on a classifier, the method comprising: 
receiving a first data element pertaining to a specific category, the first data element comprising at least one adversarial data perturbation; [Baker Fig. 8] The flow of things is: Noisy input (801) [Wingdings font/0xE0] autoencoder (821) [Wingdings font/0xE0] Classifier. It implies that the first data element corresponds to the noisy data. [Baker ¶0075] “Each noisy data example has been designed to cause the classifier 802 to misclassify the data. Z will be equal to X if the noisy data example fools classifier 802 as intended.” It means that the noisy data has adversarial input. [Baker ¶0071] “In this diagram, let X be the incorrect category towards which the adversarial noise is trying to push the classification.” It discloses that the noisy input pertains to a “specific category” as the noise is trying to push a classification towards an incorrect category.)
using an autoencoder to generate a reconstructed, second data element based on the first data element, ([Baker ¶0077] “In the illustrated exemplary aspect , the autoencoder 821 is trained to produce the clean input data 808 , as close as it can , given the noisy data 801.” Therefore, the clean data (clean data can be regarded as second data set) is reconstructed by the autoencoder based on the noisy data set (can be regarded as first data set) the second data element devoid of the at least one adversarial data perturbation; ([Baker ¶0077] “… the autoencoder 821 is trained to produce the clean input data 808” [Baker ¶0084] “In one aspect, there is a denoising autoencoder for each of the classifiers in the matrix 902.” The clean data can be lacking of at least one adversarial data perturbation because of using denoising autoencoder.); and 27P-590697-US 
applying a classifier, adapted to classify data elements of the specific category on the second data element ([Baker ¶0079] “the classifier 810 continues to receive both clean input data 808 and cleaned up noisy data (i.e. , estimated clean input data 807 ) in the proportion controlled by learning coach 101.” It means that a classifier is applied adapting the second data element with a specific category of either clean data or cleaned up noisy data.) to produce a classification of the second data element ([Baker ¶0077] “The backpropagation from the clean input data 808 as a target output and the classifier 810 simultaneously trains the autoencoder 821 according to the two objectives.” It implies that a second classification of clean data can be produced by this training process of the classifier 810.)

Regarding Claim 7: The method according to claim 5, wherein the classifier is a supervised classification NN mode ([Baker ¶0022] “the learning coach 101 can provide detailed customized control of the hyperparameters that control the learning process for the machine learning system 100, which as mentioned above can comprise a deep neural network classifier.” [Baker ¶0070] “An illustrative aspect of robust training is shown in Figure 8. Figure 8 illustrates a system 831, wherein an autoencoder 821 is trained with two objectives and a classifier 810 (e.g., a deep neural network) is also trained.” The deep neural network is a well-known supervised neural network learning model for classification. The classifier 810 with deep neural network is trained.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker WIPO Publication 2018/231708A2 in view of Nye et al US PGPUB No. 20200211694.	
Regarding Claim 1: Baker teaches: 
A method of detection of adversarial attacks against a classifier ([Baker ¶]0023] “…as making a correct classification less likely to be disturbed by random or even intentionally adversarial changes in the input values”), the method comprising: 
receiving a first data element; ([Baker Fig 8, ¶0071] ”…the non-robust classifier 802 when recognizing noisy data.” A noisy input, as first data, is received.) 
applying a classifier, adapted to classify data elements of a specific category on the first data element, ([Baker Fig 8, ¶0071] “Further, let Z be the classification made by the non - robust classifier 802 when recognizing noisy data.” Thus, a specific category (here it is z) is classified by the classifier causing to the noisy data and the classifier produces a classification on the noisy data and noisy data which is considered as “first data element.”), to produce a first classification of the data element ([Baker ¶0071] “Further, the training of the classifier 802 may be specific to Z.” The first classification is corresponding to a category Z.) 
generating, by an autoencoder ([Baker ¶0070] “An illustrative aspect of robust training is shown in Figure 8. Figure 8 illustrates a system 831, wherein an autoencoder 821 is trained with two objectives and a classifier 810 (e.g., a deep neural network) is also trained.” An autoencoder 821 is present.), a reconstructed, second data element based on the first data element ([Baker ¶0077] “In the illustrated exemplary aspect, the autoencoder 821 is trained to produce the clean input data 808 , as close as it can , given the noisy data 801.” A noisy input 801  is also given to autoencoder (labelled as 821 in Fig 8) Therefore, the clean data (clean data can be regarded as second data set) is reconstructed (generated) by the autoencoder based on the noisy data set (can be regarded as first data set); 
applying the classifier on the second data element ([Baker ¶0079] “the classifier 810 continues to receive both clean input data 808 and cleaned up noisy data (i.e. , estimated clean input data 807 ) in the proportion controlled by learning coach 101.” It means that a classifier is applied to the second data element which is clean data or cleaned input noisy data.), to produce a second classification of the data element ([Baker ¶0077] “The backpropagation from the clean input data 808 as a target output and the classifier 810 simultaneously trains the autoencoder 821 according to the two objectives.” It implies that a second classification of clean data can be produced by this training process of the classifier 810); 
However, Baker fails to disclose: 
analyzing, by a comparator, the first and second classifications to detect an adversarial attack on the classifier.  
But Nye teaches:
analyzing, by a comparator, the first and second classifications to detect an adversarial attack on the classifier. . ([Nye ¶0006] “The example image processing apparatus includes a comparator to compare the first classification result and the second classification result to determine a change and a progression of the condition associated with the change.” The detection of the adversarial attack can be determined by “a change in classification” in any data processing apparatus by using a comparator.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker’s system for detection of adversarial attacks on classifier by enhancing Baker’s system with autoencoder by including a comparator as taught by Nye for comparing the first classification results and second classification results. (Nye ¶0006)
The motivation is to improve Baker’s system of detecting adversarial effect on classifier more precisely by comparing two classification results by introducing a comparator (Nye ¶0006).     

Regarding Claim 3: Baker in view of Nye teaches the method according to claim 1, however, Baker fails to disclose:
 wherein detecting an adversarial attack on the classifier comprises comparing the first and second classifications to determine whether the first and second data elements are classified differently by the classifier. 
But Nye teaches:
wherein detecting an adversarial attack on the classifier comprises comparing the first and second classifications to determine whether the first and second data elements are classified differently by the classifier.  ([Nye ¶0006] “The example image processing apparatus includes a comparator to compare the first classification result and the second classification result to determine a change and a progression of the condition associated with the change.” A change obtained by comparing the first and second classifications by comparator can detect an adversarial attack on the classifier and this change also can determine that the first (corresponding to first classification) and second data elements (corresponding to second classification) are classified differently by the classifier (image processing apparatus).)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker’s system for detection of adversarial attacks on classifier by enhancing Baker’s system by including a comparator as taught by Nye for comparing the first classification results and second classification results. (Nye ¶0006)
The motivation is to improve Baker’s system of detecting adversarial effect on classifier more precisely by comparing two classification results by introducing a comparator (Nye ¶0006).

Regarding Claim 13: Baker teaches:
A system for detection of adversarial attacks against a classifier([Baker ¶]0023] “…as making a correct classification less likely to be disturbed by random or even intentionally adversarial changes in the input values”), the system comprising: anon-transitory memory device, wherein modules of instruction code are stored, ([Baker ¶0202] “one or more of the aforementioned methods and steps thereof can be embodied as instructions stored on a memory of a computer system”) and at least one processor associated with the memory device, and configured to execute the modules of instruction code, whereupon execution of said modules of instruction code, ([Baker ¶0202] “one or more of the aforementioned methods and steps thereof can be embodied as instructions stored on a memory of a computer system that is coupled to one or more processor cores such that, when executed by the processor cores, the instructions cause the computer system to perform the described steps.”) the at least one processor is further configured to: 
receive a first data element; ([Baker Fig 8, ¶0071] ”…the non-robust classifier 802 when recognizing noisy data.” A noisy input, as first data, is received.)
apply a classifier, adapted to classify data elements of a specific category, on the first data element ([Baker Fig 8, ¶0071] “Further, let Z be the classification made by the non - robust classifier 802 when recognizing noisy data.” Thus, a specific category (here it is z) is classified by the classifier causing to the noisy data and the classifier produces a classification on the noisy data and noisy data which is considered as “first data element.”), to produce a first classification of the data element ([Baker ¶0071] “Further, the training of the classifier 802 may be specific to Z.” The first classification is corresponding to a category Z.);  
apply the classifier on the first data element ([Baker Fig 8, ¶0071] “Further, let Z be the classification made by the non - robust classifier 802 when recognizing noisy data.” Thus, a classifier produces a classification on the noisy data and noisy data is considered as “first data element.”), to produce a first classification of the data element ([Baker ¶0071] “Further, the training of the classifier 802 may be specific to Z.” Thus, a specific category (here it is z) is classified by the classifier causing to the noisy data.);  
generate, by an autoencoder ([Baker ¶0070] “An illustrative aspect of robust training is shown in Figure 8. Figure 8 illustrates a system 831, wherein an autoencoder 821 is trained with two objectives and a classifier 810 (e.g., a deep neural network) is also trained.” An autoencoder 821 is present.), a reconstructed, second data element based on the first data element ([Baker ¶0077] “In the illustrated exemplary aspect, the autoencoder 821 is trained to produce the clean input data 808 , as close as it can , given the noisy data 801.” A noisy input 801  is also given to autoencoder (labelled as 821 in Fig 8) Therefore, the clean data (clean data can be regarded as second data set) is reconstructed (generated) by the autoencoder based on the noisy data set (can be regarded as first data set));  
apply the classifier on the second data element ([Baker ¶0079] “the classifier 810 continues to receive both clean input data 808 and cleaned up noisy data (i.e. , estimated clean input data 807 ) in the proportion controlled by learning coach 101.” It means that a classifier is applied to the second data element which is clean data or cleaned input noisy data.), to produce a second classification of the data element ([Baker ¶0077] “The backpropagation from the clean input data 808 as a target output and the classifier 810 simultaneously trains the autoencoder 821 according to the two objectives.” It implies that a second classification of clean data can be produced by this training process of the classifier 810); 
However, Baker fails to disclose:
analyze, by a comparator, the first and second classifications to detect an adversarial attack on the classifier
But Nye teaches:
analyze, by a comparator, the first and second classifications to detect an adversarial attack on the classifier ([Nye ¶0006] “The example image processing apparatus includes a comparator to compare the first classification result and the second classification result to determine a change and a progression of the condition associated with the change.” The detection of the adversarial attack can be determined by “a change in classification” in any data processing apparatus.); 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker’s system for detection of adversarial attacks on classifier by enhancing Baker’s system with autoencoder by including a comparator as taught by Nye for comparing the first classification results and second classification results. (Nye ¶0006)
The motivation is to improve Baker’s system of detecting adversarial effect on classifier more precisely by comparing two classification results by introducing a comparator (Nye ¶0006).

Claims 2, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker WIPO Publication 2018/231708A2 in view of Nye et al US PGPUB No. 20200211694 and further in view of Goswami et al US PGPUB No. 20190238568. 

Regarding Claim 2: Baker in view of Nye teaches the method according to claim 1, However, Baker in view of Nye fails to teach:
further comprising producing an indication that an adversarial attack on the classifier has been detected.
But Goswami discloses:
further comprising producing an indication that an adversarial attack on the classifier has been detected. ([Goswami ¶0055] “With regard to discarding the input images determined to be adversarial attacks, further processing of the input images may be discontinued in the event that the input image is classified as adversarial. In such a case, logs or notifications of the adversarial attack may be generated…” Thus, an indication or notifications of adversarial attack on classification can be produced.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker in view of Nye’s system for detecting the adversarial attack on classifier by enhancing Baker in view of Nye’s system for generating an notification of adversarial attack on classification as taught by Goswami for alerting appropriate security personnel (Goswami ¶0023).
The motivation is to improve Baker in view of Nye’s system of detecting adversarial attacks by providing a notification of adversarial attack for the purpose of alerting the appropriate security personnel (Goswami ¶0023).     

Regarding Claim 14: Baker in view of Nye teaches the system according to claim 13, Baker in view of teaches wherein the processor is configured ([Baker ¶0202] “one or more of the aforementioned methods and steps thereof can be embodied as instructions stored on a memory of a computer system that is coupled to one or more processor cores such that, when executed by the processor cores, the instructions cause the computer system to perform the described steps.”) 
	However Baker in view of Nye fails to disclose:
to produce an indication that an adversarial attack on the classifier has been detected.
However, Goswami teaches:
to produce an indication that an adversarial attack on the classifier has been detected. ([Goswami ¶0055] “With regard to discarding the input images determined to be adversarial attacks, further processing of the input images may be discontinued in the event that the input image is classified as adversarial. In such a case, logs or notifications of the adversarial attack may be generated…” Thus, an indication or notifications of adversarial attack on classification can be produced.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker in view of Nye’s system for detecting the adversarial attack on classifier by enhancing Baker in view of Nye’s system for generating an notification of adversarial attack on classification as taught by Goswami for alerting appropriate security personnel (Goswami ¶0023).
The motivation is to improve Baker in view of Nye’s system of detecting adversarial attacks by providing a notification of adversarial attack for the purpose of alerting the appropriate security personnel (Goswami ¶0023).

Regarding Claim15: Baker in view of Nye and further in view of Goswami teaches the system according to claim 14, however, Baker does not disclose:
wherein the processor is configured to detect an adversarial attack on the classifier by comparing the first and second classifications to determine whether the first and second data elements are classified differently by the classifier.
But Nye teaches:
wherein the processor is configured to detect an adversarial attack on the classifier by comparing the first and second classifications to determine whether the first and second data elements are classified differently by the classifier. ([Nye ¶0006] “The example image processing apparatus includes a comparator to compare the first classification result and the second classification result to determine a change and a progression of the condition associated with the change.” A change obtained by comparing the first and second classifications by comparator detect an adversarial attack on the classifier and this change also can determine that the first (corresponding to first classification) and second data elements (corresponding to second classification) are classified differently by the classifier (image processing apparatus).)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker’s system for detection of adversarial attacks on classifier by enhancing Baker’s system by including a comparator as taught by Nye for comparing the first classification results and second classification results. (Nye ¶0006)
The motivation is to improve Baker’s system of detecting adversarial effect on classifier more precisely by comparing two classification results by introducing a comparator (Nye ¶0006).

Regarding Claim16: Baker in view of Nye and further in view of Goswami teaches the system according to claim 14, wherein the processor is configured ([Baker ¶0202] “one or more of the aforementioned methods and steps thereof can be embodied as instructions stored on a memory of a computer system that is coupled to one or more processor cores such that, when executed by the processor cores, the instructions cause the computer system to perform the described steps.”)  to train the autoencoder to: ( [Baker ¶0071] “This autoencoder 821 is trained with a combination of clean data from T and the noisy data that was generated from B”) 
receive a first data element comprising at least one adversarial data perturbation; ([Baker ¶0071] “Further, let Z be the classification made by the non - robust classifier 802 when recognizing noisy data.” This implies that “a first data element pertaining specific category” (say Z) is received (that’s why it is recognized) and includes at least “one adversarial data perturbation” (noisy data).)  and
29P-590697-US reconstruct the first data element to produce a second data element ([Baker ¶0077] “In the illustrated exemplary aspect, the autoencoder 821 is trained to produce the clean input data 808, as close as it can , given the noisy data 801.” Therefore, the clean data (clean data can be regarded as second data set) is reconstructed by the autoencoder based on the noisy data set (can be regarded as first data set) that is devoid of the at least one adversarial data perturbation ([Baker ¶0077] “In the illustrated exemplary aspect, the autoencoder 821 is trained to produce the clean input data 808” The clean data must be lacking of at least one adversarial data perturbation.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baker WIPO Publication 2018/231708A2 in view of Nye et al US PGPUB No. 20200211694 and further in view of Shukla et al US PGPUB No. 20210089879 and Bandyopadhyay et al US PGPUB No. 20170111515.

Regarding Claim 4: Baker in view of Nye teaches the method according to claim 1, However Baker fails to disclose:
	wherein the classifier is adapted to produce a classification of data elements of the specific category as output vectors and wherein analyzing the first and second classifications comprises applying a comparator ML model on the respective output vectors, to determine whether the first and second data elements are classified differently by the classifier. 
	But Nye teaches:
	… to determine whether the first and second data elements are classified differently by the classifier ([Nye ¶0006] “The example image processing apparatus includes a comparator to compare the first classification result and the second classification result to determine a change and a progression of the condition associated with the change.” This “change” suggests that the first (corresponding to first classification) and second data elements (corresponding to second classification) are classified differently by the classifier (image processing apparatus).)
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker’s system for detection of adversarial attacks on classifier by enhancing Baker’s system with autoencoder by including a comparator as taught by Nye for comparing the first classification results and second classification results. (Nye ¶0006)
The motivation is to improve Baker’s system of detecting adversarial effect on classifier more precisely by comparing two classification results by introducing a comparator (Nye ¶0006).
However, Baker in view of Nye fails to disclose:
wherein the classifier is adapted to produce a classification of data elements of the specific category as output vectors and wherein analyzing the first and second classifications comprises applying a comparator ML model on the respective output vectors
But Shukla teaches:
wherein the classifier is adapted to produce a classification of data elements of the specific category as output vectors ([Shukla ¶0031] “suppose N is an image classifier for a K - class classification problem, and (x, y) is an image - label pair. Suppose an attack x is attempted. The output of the neural network, N ( x ), is a K - dimensional vector, and the predicted class is the index of the largest value of N ( x ) ” Thus classification can be produced as output vector.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker in view of Nye’s system for detecting the adversarial attack on classifier comparing classification results by enhancing Baker in view of Nye’s system by adapting the classifier to produce any specific classification category as output vectors as taught by Shukla for predicting the class corresponded to the largest index of the vector (Shukla ¶0031). 
The motivation is to improve Baker in view of Nye’s system further adapting the classifier which produces the specific category in terms of the largest index of the output vectors.
However, Baker in view of Nye and further in view of Shukla fails to disclose:
wherein analyzing the first and second classifications comprises applying a comparator ML model on the respective output vectors
But Bandyopadhyay teaches:
wherein analyzing the first and second classifications comprises applying a comparator ML model on the respective output vectors ([Bandyopadhyay ¶0128] “The feature vector 355 may be passed to the comparator 357, which compares the feature vector 355 to the machine learning model 345 to produce output 360 specific to the call” Thus, a comparator in the machine learning model can analyze the classification by comparing the outputted feature vectors.)  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker in view of Nye and further in view of Shukla’s system for detecting the adversarial attack on classifier producing the output vector of specific classification by enhancing Baker in view of Nye and further in view of Shukla’s system by comparing the feature vectors as taught by Bandyopadhyay for controlling risk of level of fraudulence (Bandyopadhyay ¶0128).
The motivation is to improve Baker in view of Nye and further in view of Shukla’s system further by comparing the feature vectors to predict any specific category of the classification. 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baker WIPO Publication 2018/231708A2 in view of Jeon et al US PGPUB No. 20200145661. 

Regarding Claim 6: Baker teaches the method according to claim 5, however, Baker fails to disclose:
wherein the autoencoder is implemented as a Neural-Network (NN), comprising an input layer, an output layer and a bottleneck layer, each comprising one or more neural nodes and wherein the bottleneck layer comprises less neural nodes than the input layer and output layer. 
But Jeon teaches:
wherein the autoencoder is implemented as a Neural-Network (NN), comprising an input layer, an output layer and a bottleneck layer, each comprising one or more neural nodes and wherein the bottleneck layer comprises less neural nodes than the input layer and output layer. ([Jeon ¶0098, Fig. 5A] “the autoencoder 504 may receive an input of a residual signal input to L1 may pass through L1 , L2 and L3 and then may be compressed , and the compressed residual signal may be decoded by passing through L3 , L4 and L5 . A most compressed signal may be obtained from the layer L3 . Because the layer L3 consists of the smallest number of neurons in the network of the autoencoder 504 , the layer L3 may be called a “bottleneck” layer.”)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker’s system for detection of adversarial attacks on classifier by enhancing Baker’s system with autoencoder by implementing it as a neural network with various layer including a bottleneck layer as taught by Jeon for reducing the dimension by compressing the signal while passing through different layers (Jeon ¶0098).
The motivation is to improve Baker’s system by implementing the autoencoder as an neural network for compressing the data while they are passing through a layer having smallest number of nodes. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baker WIPO Publication 2018/231708A2 in view of Baker WIPO Publication 2019067960A1 hereafter it will be referred as Baker2.
Regarding Claim 8: Baker teaches the method according to claim 7, Baker teaches comprising: 
applying the classification NN model on a training set comprising a plurality of training data elements that are devoid of adversarial perturbations; ([Baker ¶0079] “the classifier 810 continues to receive both clean input data 808 and cleaned up noisy data ( i.e. , estimated clean input data 807 ) in the proportion controlled by learning coach 101 .” Clean input data can be considered as data devoid of adversarial perturbation.)  
recording at least one first value of one or more nodes in one or more layers of the classification NN model in response to the application of one or more training data elements; ([Baker ¶0025] “at step 103 , the learning coach 101 ( see FIG . 1B ) adds latent variables to the baseline network as biases to the input values , which are represented by nodes in the lowest or input layer . That is, each input node will have a variable bias that is trained during the training of the neural network.” It implies that each node having variable biases is trained during leaning process.)
training an autoencoder module on the recorded at least one first value of the one or more nodes ([Baker ¶0070] “This autoencoder 821 is trained with a combination of clean data from T and the noisy data that was generated from B … with the proportion controlled by learning coach 101 based on the a priori estimate of the frequency of occurrence of noisy data of this type” The autoencoder is providing the training.), to generate at least one reproduced, second value of the one or more nodes; ([Baker ¶0077] “the autoencoder 821 is trained to produce the clean input data 808 , as close as it can , given the noisy data 801” The autoencoder is trained to generate a clean data (second value) form noisy data.)
However, Baker fails to disclose:
replacing the at least one first value of the one or more nodes in the classification NN model with the at least one reproduced, second value of the one or more nodes.
But Baker2 teaches:
replacing the at least one first value of the one or more nodes in the classification NN model with the at least one reproduced, second value of the one or more nodes. ([Baker2 ¶0146] “the computer system 4100 expands the network by replacing individual nodes with special units consisting of several nodes connected in special ways to construct various compound units. For example, a single sigmoid node may be replaced by a triple of nodes representing "Detect," "Reject," and "Neutral," respectively, as illustrated by, for example, 2803 in Figure 28.” It suggests the NN classification model can replace at list one individual nodes by one or more nodes.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker’s system for detection of adversarial attacks on classifier by enhancing Baker’s system with classifier by including a process of replacing individual nodes by one or more nodes as taught by Baker2 for improving the performance of a classifier. (Baker2 ¶0146)
The motivation is to improve Baker’s system of detecting adversarial effect on classifier by replacing individual nodes of neural network by one or more nodes for improving the performance of a classifier (Baker2 ¶0146).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baker WIPO Publication 2018/231708A2 in view of Shukla et al US PGPUB No. 20210089879.

Regarding Claim 9: Baker teaches the method according to claim 5, however, Baker fails to disclose:
wherein the received first data element is a data structure representing an image and wherein the specific category is a category of identifiable objects and wherein the classifier is adapted to identify at least one object in an image and classify the image according to the category of identifiable objects.
But Shukla teaches:
wherein the received first data element is a data structure representing an image ([Shukla ¶0007] “the original input may be an image input”) and wherein the specific category is a category of identifiable objects (([Shukla ¶0007] “the neural network classifier may be an image classifier”) and wherein the classifier is adapted to identify at least one object in an image and classify the image according to the category of identifiable objects (([Shukla ¶0007] “…the candidate input may be a pixelwise sum of the image input.” The candidate input which is “Pixelwise sum of the image input” is suggesting that the image belongs to a category of identifiable objects.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker’s system for detection of adversarial attacks on classifier by enhancing Baker’s system by adapting classifier as an image classifier as taught by Shukla for inputting a pixelwise sum of an  image (Shukla ¶0007)
The motivation is to improve Baker’s system by making the classifier  capable to identify a given candidate of an image. 

Regarding Claim 11: Baker teaches the method according to claim 5, however, Baker fails to disclose:
wherein the received first data element is a data structure representing an audio data element and wherein the specific category is audio belonging to a specific person and wherein the classifier is adapted to 28P-590697-US identify at least one audio data element and classify the audio data element according to the specific person.
But Shukla teaches:
wherein the received first data element is a data structure representing an audio data element ([Shukla ¶0009] “the neural network classifier may be an audio classifier, the original input may be an audio input.”) and wherein the specific category is audio belonging to a specific person ([Shukla ¶0037] “the described approach can be translated to a classifier for audio, with a norm that measures human auditory perception.”) and wherein the classifier is adapted to 28P-590697-US identify at least one audio data element and classify the audio data element according to the specific person [[Shukla ¶0018] “the candidate input may be a sum of the audio input and the audio perturbation, and the norm for the classifier may measure human auditory perception.”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker’s system for detection of adversarial attacks on classifier by enhancing Baker’s system by adapting classifier as an audio classifier as taught by Shukla for classifying any audio input with any human auditory perception (Shukla ¶0018)
The motivation is to improve Baker’s system by making the classifier capable to classify any audio input including a given human auditory sensitivity.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baker WIPO Publication 2018/231708A2 in view of Shukla et al US PGPUB No. 20210089879 and further in view of Goswami et al US PGPUB No. 20190238568.

Regarding Claim10: Baker in view of Shukla teaches the method according to claim 9, however, Baker in view of Shukla fails to disclose:
wherein the category of identifiable objects is selected from a list comprising: human-beings, faces, animals, traffic signs and vehicles.
But Goswami teaches:
wherein the category of identifiable objects is selected from a list comprising: human-beings, faces, animals, traffic signs and vehicles. ([Goswami ¶0117] “As an example, the label of an image may be "cat” indicating that the image is of a cat, yet the adversarial modification may change the label to “dog." ” [Goswami ¶0004] “Computer vision is also used in various security systems used to monitor residential, business, and industrial environments, traffic monitoring systems, satellite - based imaging systems, military systems, and the like .” [Goswami ¶0005] “One area of computer vision is facial recognition systems... One of the ways to do this is by comparing selected facial features from the image and a face database.” Therefore, it shows that the category of identifiable objects includes, face, animal, and traffic signal.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker in view of Shukla’s system for detection of adversarial attacks on image classifier by enhancing Baker in view of Shukla’s system by considering the classifier capable of some specific category if identifiable objects as taught by Goswami for labeling an image correctly including animal, human beings, and traffic monitoring systems. (Goswami ¶0117, ¶0004 and ¶0005)
The motivation is to improve Baker in view of Shukla’s system by making the image classifier capable to classify the given category of any recognizable image. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker WIPO Publication 2018/231708A2 in view of Goswami et al US PGPUB No. 20190238568.

Regarding Clam 12: Baker teaches the method according to claim 5, however, Baker fails to disclose:
wherein the received first data element is a data structure representing a video data element and wherein the classifier is adapted to identify at least one video data element.
But Goswami teaches:
wherein the received first data element is a data structure representing a video data element (Goswami ¶0087 “…an image processing system 600 having an adversarial image detection and mitigation ( AIDAM ) engine 630 … is specifically configured to perform image recognition on an input image or frame of video content and output information indicative of the entities / actions identified and classified by the image processing system 600.” Thus an image processing system with adversarial image detection can receive a frame of video content as input) and wherein the classifier is adapted to identify at least one video data element. (Goswami ¶0022 “…classification operations on captured images / video”. This implies that the classification operation is done on the input video to identify the video content.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker’s system for detection of adversarial attacks on classifier by enhancing Baker’s system by adapting classifier capable of classifying a video frame as taught by Goswami for properly recognizing any frame of video content (Goswami ¶0022)
The motivation is to improve Baker’s system by making the classifier capable of recognizing any frame of video content properly.

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baker WIPO Publication 2018/231708A2 in view of Nye et al US PGPUB No. 20200211694 and further in view of Goswami et al US PGPUB No. 20190238568 and in view of Baker WIPO Publication 2019067960A1 hereafter it will be referred as Baker2.
 
Regarding Claim 17: Baker in view of Nye and further in view of Goswami The system according to claim 14, Baker in view of Nye and further in view of Goswami teaches wherein the classifier is a supervised classification NN mode ([Baker ¶0022] “the learning coach 101 can provide detailed customized control of the hyperparameters that control the learning process for the machine learning system 100, which as mentioned above can comprise a deep neural network classifier.” The deep neural network is a well-known supervised neural network learning model for classification.)l, and wherein the processor is configured to ([Baker ¶0202] “one or more of the aforementioned methods and steps thereof can be embodied as instructions stored on a memory of a computer system that is coupled to one or more processor cores such that, when executed by the processor cores, the instructions cause the computer system to perform the described steps.”) : 
apply the classification NN model on a training set comprising a plurality of training data elements that are devoid of adversarial perturbations; ([Baker ¶0079] “the classifier 810 continues to receive both clean input data 808 and cleaned up noisy data ( i.e. , estimated clean input data 807 ) in the proportion controlled by learning coach 101 .” Clean input data can be considered as data devoid of adversarial perturbation.) 
record at least one first value of one or more nodes in one or more layers of the classification NN model in response to the application of one or more training data elements; ([Baker ¶0025] “at step 103 , the learning coach 101 ( see FIG . 1B ) adds latent variables to the baseline network as biases to the input values , which are represented by nodes in the lowest or input layer . That is, each input node will have a variable bias that is trained during the training of the neural network.” It implies that each node having variable biases is trained during leaning process.) 
train an autoencoder module on the recorded at least one first value of the one or more nodes([Baker ¶0070] “This autoencoder 821 is trained with a combination of clean data from T and the noisy data that was generated from B … with the proportion controlled by learning coach 101 based on the a priori estimate of the frequency of occurrence of noisy data of this type” The autoencoder is providing the training.), to generate at least one reproduced, second value of the one or more nodes; ([Baker ¶0077] “the autoencoder 821 is trained to produce the clean input data 808 , as close as it can , given the noisy data 801” The autoencoder is trained to generate a clean data (second value) form noisy data.)
However, Baker in view of Nye and further in view of Goswami fails to teach: 
replace the at least one first value of the one or more nodes in the classification NN model with the at least one reproduced, second value of the one or more nodes.
But Baker2 teaches:
replace the at least one first value of the one or more nodes in the classification NN model with the at least one reproduced, second value of the one or more nodes. ([Baker2 ¶0146] “the computer system 4100 expands the network by replacing individual nodes with special units consisting of several nodes connected in special ways to construct various compound units. For example, a single sigmoid node may be replaced by a triple of nodes representing "Detect," "Reject," and "Neutral," respectively, as illustrated by, for example, 2803 in Figure 28.” It suggests the NN classification model can replace at list one individual nodes by one or more nodes.) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Baker in view of Nye and in view of Goswami’s system for detection of adversarial attacks on classifier by enhancing Baker in view of Nye and in view of Goswami’s system with classifier by including a process of replacing individual nodes by one or more nodes as taught by Baker2 for improving the performance of a classifier. (Baker2 ¶0146)
The motivation is to improve Baker in view of Nye and in view of Goswami’s system of detecting adversarial effect on classifier by replacing individual nodes of neural network by one or more nodes for improving the performance of a classifier (Baker2 ¶0146).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIF KHAN whose telephone number is (571)272-6528. The examiner can normally be reached Monday - Friday: 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2491                                                                                                                                                                                                        

/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491